Title: To Benjamin Franklin from W. Masters, [1769?]
From: Masters, W.
To: Franklin, Benjamin


Sir
[1769?]
Though I have not the honour of an intimate acquaintance with you, yet your character of humanity and benevolence, and the intimacy that subsisted between you and my Father, and especially the desire of contributing to the Peace and Happiness of an old Neighbour whom for several Years I have found an honest worthy industrious Man, imboldens me to give you the trouble of a Letter.
A Soldier in the Train has married his Daughter. The Army you know is far from being a School of Virtue. Besides the Miseries and Fatigues to which his Daughter will be exposed by following the Camp or living in Garrison, the old Man is exceedingly distressed at the prospect of his grand Children being brought up in the midst of vice and debauchery. His Son in law is desirous of quiting the Army, but can only be discharged by applying to the Marquis of Granby who is Capt. General. He has got a Petition drawn up but does not know to whom to send it. The Father in law being a poor Man has no acquaintance with Men in Trade; as notwithstanding his poverty I know him to be a deserving Man, I have at his earnest intreaty presumed to inclose the Petition to you, and to request the favour that you would get it presented; which shall be ever acknowledged by Your Friend and humble Servant
W Masters
 Addressed: To / Doctor Benjamin Franklin / Craven Street / London
Endorsed: Mr Masters with Petition of Thos Truck
